Citation Nr: 1717919	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  08-06 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for residuals of a left wrist fracture.

2.  Entitlement to a compensable disability rating for residuals of a fracture of the right 5th metacarpal.

3.  Entitlement to a compensable disability rating for residuals of a fracture of the right middle finger.

4.  Entitlement to a rating in excess of 20 percent for left axillary nerve damage, left upper extremity.

5.  Entitlement to a disability rating in excess of 10 percent for left shoulder scar, superiorly.

6.  Entitlement to an effective date earlier than September 17, 2007, for the grant of service connection for left shoulder scar, superiorly.
7.  Entitlement to a disability rating in excess of 20 percent for post-operative residuals, right knee injury with degenerative joint disease (DJD).

8.  Entitlement to a disability rating in excess of 10 percent for instability, right knee.

9.  Entitlement to a total disability rating based on individual unemployability, due to service-connected disabilities (TDIU).

(The issue of entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder and posttraumatic stress disorder, is the subject of a separate decision under the same docket number.)


REPRESENTATION

Appellant represented by:	Adam Neidenberg, Attorney


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from October 1977 to October 1981 and from May 1985 to February 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina and in Atlanta, Georgia.  The claims are currently under the jurisdiction of the VA RO in Atlanta, Georgia.

In January 2011, the Veteran testified before one of the undersigned Veterans Law Judges (VLJs) at a Travel Board hearing.  In November 2016, the Veteran testified before another one of the undersigned VLJs at a Video Conference hearing.  The hearing transcripts are of record. 

In May 2011 and March 2016, the Board remanded the case for further development by the originating agency.  The case has now been returned to the Board for further appellate action.

A VLJ who conducts a hearing must participate in making the final determination of the claim involved.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2016).  By law, appeals may be assigned only to an individual VLJ or to a panel of not less than three members.  38 U.S.C.A. § 7102(a) (West 2014).  Thus, when a veteran has had a hearing before two separate VLJs covering one or more of the same claims on appeal, a third VLJ is assigned to participate in a panel decision with respect to those claims.  Accordingly, a third VLJ has been assigned to participate in a panel decision in this case.  The Veteran was offered the opportunity to testify at another hearing before the third VLJ in accordance with Arneson v. Shinseki, 24 Vet. App. 379 (2011), which held that, under 38 C.F.R. § 20.707, a veteran has the right to a hearing before all three VLJs involved in the panel decision.  At the November 2016 hearing, however, the Veteran waived his right to an additional hearing before a third VLJ with respect to his TDIU claim.  Accordingly, the Board is proceeding with appellate review.

In October 2016, the Veteran filed a claim for an increased rating for his service-connected post-operative residuals, right knee injury with DJD, and an increased rating for his service-connected instability, right knee.  The record does not reflect that the RO has adjudicated these claims.  As discussed further below, these matters are inextricably intertwined with the TDIU issue on appeal.  As such, the issues of entitlement to an increased rating for post-operative residuals, right knee injury, and entitlement to an increased rating for instability, right knee, are remanded to the agency of original jurisdiction (AOJ).

The Veteran submitted additional statements in support of his claim following the RO's issuance of the last supplemental statement of the case; however, he waived initial AOJ review of this evidence, and therefore the Board may proceed without prejudice. 

February 2016 and January 2017 rating decisions granted service connection for right shoulder scar, anteriorly, associated with post-operative residuals, left shoulder injury, and assigned a 10 percent evaluation, effective September 17, 2007, and denied a rating in excess of 20 percent for left axillary nerve damage.  The Veteran filed timely notices of disagreement (NODs) in December 2016 and March 2017.  The RO has not yet issued a SOC relative to these issues.  As discussed below, the Board must remand, rather than refer, these issues to the AOJ for issuance of a statement of the case (SOC).  Manlincon v. West, 12 Vet. App. 240-41 (1999).

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Left Wrist, Right Fifth Metacarpal, Right Middle Finger

These issues were remanded by the Board in March 2016 so that a Board hearing could be held.  The requested hearing was conducted in November 2016.  

The most recent VA examination in connection with the Veteran's service-connected left wrist disability, right fifth metacarpal disability and right middle finger disability, were conducted in December 2013.  At his recent Video Conference hearing, the Veteran testified that his disabilities had increased since that examination.  Specifically, he reported that his wrist was more painful and uncomfortable, and made it difficult for him to lift anything with the left hand.  He also reported that simple things like hanging things up and putting on a belt and driving (gripping) were hard to do, due to his left wrist condition.  He also reported that the pain from his left wrist traveled up his arm to the shoulder.  He reported that he had a lot of pain and limitation of motion in the fingers of the right hand, his dominant hand, and that the scar on the palm of his right hand from a prior surgery was swollen.  He reported that these disabilities, together, possibly warranted an extraschedular rating, and that they affected his ability to work.  See November 2016 Video Conference hearing transcript.  

VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Given the evidence of increased symptomatology, new VA examinations are warranted to determine the current severity of his residuals of a left wrist fracture, residuals of a fracture of the right 5th metacarpal and residuals of a right middle finger fracture.

Left Axillary Nerve Damage, Left Shoulder Scar

In October 2016, the Veteran filed a claim for an increased rating for his service-connected left axillary nerve damage, left upper extremity.  In a January 2017 rating decision, the RO denied the Veteran's claim and continued the 20 percent rating for the left axillary nerve damage, left upper extremity.  In March 2017, the Veteran filed a NOD with the January 2017 rating decision.  The RO has not yet issued a SOC for this issue.

In a February 2016 rating decision, the RO granted service connection for left shoulder scar, superiorly, with an evaluation of 10 percent, effective September 17, 2007.  In December 2016, the Veteran filed a NOD with the February 2016 rating decision, indicating that he wished to appeal all of the issues in the decision.  The Board finds that this includes the issue of the effective date of the grant of service connection for left shoulder scar, superiorly, in addition to the issue of the rating assigned for the scar.  The RO has not yet issued a SOC for these issues.

When a notice of disagreement has been filed, the RO must issue a statement of the case.  Manlicon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995) (noting that the filing of a notice of disagreement initiates the appeal process and requires VA to issue a statement of the case).  See also Tablazon v. Brown, 8 Vet. App. 359 (1995).  As the RO has not yet issued a statement of the case (SOC) with regard to the issues of entitlement to an increased rating for left axillary nerve damage, left upper extremity, adjudicated in the January 2017 rating decision, the issue of a rating in excess of 10 percent for left shoulder scar, superiorly, or the issue of an effective date prior to September 17, 2007, for the grant of service connection for left shoulder scar, superiorly, adjudicated in the February 2016 rating decision, remand is required with regard to these issues.  

Further, these issues are inextricably intertwined with the TDIU issue on appeal and the TDIU issue may not be decided without adjudication of the intertwined issues.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  This also avoids piecemeal adjudication of claims with common parameters.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  

Extraschedular Consideration 

Additionally, during his November 2016 Video Conference hearing, the Veteran indicated that he believes that he may be entitled to extraschedular consideration due to the combined effect of his service-connected disabilities.  Pursuant to 
38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2016). 

The Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) issued a decision, Johnson v. McDonald, in which it rejected VA's interpretation that 38 C.F.R. 3.321(b)(1) only contemplates that referral for extraschedular consideration be made on an individual basis for each service-connected disability to determine if the disability picture rendered the schedular evaluation inadequate, and not on a collective basis.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In Johnson, the Federal Circuit determined that extraschedular consideration required consideration of the "collective impact" of the veteran's service-connected disabilities in assessing the disability picture and whether it rendered the schedular criteria inadequate such that referral to the Director of the VA Compensation Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is warranted.

In the present case, the Veteran is service connected for the post-operative residuals of a left shoulder injury; left axillary nerve damage, left upper extremity; post-operative residuals, right knee injury with degenerative joint disease; residuals, left wrist fracture; left shoulder scars; instability, right knee; residuals, fracture right fifth metacarpal; and residuals, right middle finger fracture.  Accordingly, in light of the Veteran's assertions, and Johnson, the Board finds that a remand is appropriate for referral for consideration of extraschedular evaluations.

Post-Operative Residuals, Right Knee Injury with DJD; Right Knee Instability

A claim filed in October 2016 for increased ratings for the above disabilities must be developed and adjudicated before the TDIU issue may be decided, as the increased rating claims are inextricably intertwined with the TDIU issue.

TDIU

With regard to his claim for TDIU, the Veteran claims that he has been unemployable since 2004 or 2006, due to his service-connected disabilities.  See January 2016 Application for Increased Compensation Based on Unemployability and November 2016 Video Conference hearing transcript.

An August 2012 Vocational Assessment was performed for the Veteran in conjunction with his vocational rehabilitation.  The Vocational Rehabilitation Consultant noted that the Veteran worked as an engineer installer from 1997 to 2006, and he was forced to stop working in 2006 due to ongoing symptoms related to his left shoulder and axillary nerve damage, joint pain of the right knee, right wrist, stiffness of bilateral hands and right index finger, and residuals of right metacarpal fracture and right elbow condition.  She noted further that a review of his educational and work history indicates that the Veteran was restricted to work that required constant use of his hands, especially the right, as he is right hand dominant, and the ability to stand and walk and lift on a frequent basis, which he was unable to perform due to his service-connected disabilities.  She noted further that the Veteran had not been able to return to work in any substantially gainful occupation since 2006.  The Vocational Rehabilitation Consultant concluded that the Veteran's chronic physical and functional difficulties, resultant of the combination of his service-connected conditions, relative to his left shoulder with axillary nerve damage, right wrist and index finger, and fracture of the right fifth metacarpal, appeared to be permanent.  She also concluded that the Veteran had developed depression, as a result of his inability to return to the labor market, due to his ongoing service-related medical conditions, and opined that the Veteran had not been able to engage in any substantially gainful occupation, and was totally disabled and entitled to a TDIU, since 2006.

An April 2014 VA examiner concluded that the Veteran's service-connected disabilities together, including his post-operative left shoulder injury, left axillary nerve damage, post-operative right knee with degenerative joint disease, residuals left wrist fracture, left shoulder scars, anteriorly and superiorly associated with post-operative residuals, left shoulder injury; instability, right knee; residuals, right middle finger fracture; and residuals, fracture right fifth metacarpal do not render him unable to maintain meaningful employment.  Rather, the examiner opined that the Veteran is able to maintain employment with work-place accommodations, such as no heavy lifting or squatting.  See August 2014 VA examination report included in CAPRI records.  However, the examiner did not give a rationale for his opinion, and he did not consider the Veteran's MDD and PTSD when rendering his opinion, as they were not service-connected at that time.  Service connection has been granted by the Board in a separate decision of the same date as this remand.  Accordingly, the Board finds that this opinion lacks probative value and is incomplete.  

In a November 2014 statement, Dr. C.H.L., MD opined that the Veteran was unable to "maintain gainful employment in the competitive open labor market or in a sheltered environment with a benevolent employer, secondary to acute intermittent exacerbations of pain."  See November 2014 statement from C.H.L., MD.

Furthermore, as discussed above, the May 2016 private psychologist has opined that the Veteran has been unemployable due to his service-connected disabilities, including his MDD and PTSD, which are being service connected in this decision, since 2006.  

The evidence of record supports the Veteran's claim that he has been unemployable due to his service-connected disabilities since 2006.  However, the Veteran does not meet the schedular criteria for TDIU until September 17, 2007.  In this regard, the Board notes that even with the newly service-connected MDD and PTSD, the Veteran may still not meet the schedular criteria for TDIU before September 17, 2007 because he did not file his claim for service connection for a psychiatric disability until 2011.

A TDIU can be awarded on an extraschedular basis under 38 C.F.R. § 4.16(b), but the Board cannot consider such entitlement in the first instance.  Instead, the claim must be referred to VA's Director of Compensation Service for initial consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

The Board also notes that because the outcome of the claims for an increased rating for post-operative residuals, right knee injury with DJD; instability, right knee; left wrist disability; right fifth metacarpal disability; right middle finger disability; left axillary nerve damage, left upper extremity; and left shoulder scar, superiorly, and an earlier effective date for the grant of service connection for left shoulder scar, superiorly, may have a bearing on the issue of entitlement to TDIU, any Board action on the TDIU matter would be premature.  

The appellant is advised that it is his responsibility to report for all examinations and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2016).

Accordingly, the case is REMANDED for the following action:

1.  Updated treatment records should be obtained and added to the claims folder/efolder. 

2.  Issue the Veteran an SOC, to include notification of the need to timely file a substantive appeal, regarding the issues of entitlement to an increased rating for left axillary nerve damage, left upper extremity; entitlement to an earlier effective date for the grant of service connection for left shoulder scar, superiorly; and entitlement to an increased rating for left shoulder scar, superiorly.  These issues should not be certified to the Board unless a sufficient substantive appeal is submitted.

3.  After completing the development requested in paragraph 1, above, the Veteran should be afforded a VA examination by an examiner with appropriate expertise to determine the current degree of severity of his service-connected left wrist disability.  The claims file, to include a copy of this remand, must be provided to and reviewed by the VA examiner in conjunction with the examination.  All necessary diagnostic studies must be conducted to evaluate all orthopedic and neurologic disabilities affecting the left wrist.  

The examiner should describe with specificity all symptomatology and functional impairment due to the Veteran's service-connected left wrist disability.

The examiner is asked to test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing (if applicable), as well as the right wrist.  If the examiner is unable to conduct the requested testing, or concludes the requested testing is not necessary, he or she should clearly explain why that is so.  Correia v. McDonald, 28 Vet. App. 158 (2016)

In addition to performing a complete joints examination, the examination shall determine the existence and extent of any neurologic manifestations related to the Veteran's service-connected left wrist disability.  The examiner must report any neurological complaints or findings attributable to the service-connected left wrist disability, including any found during any nerve conduction and/or electromyography studies conducted. 

The examiner must specifically state whether any neurologic manifestations found to be related to the Veteran's service-connected left wrist disability result in complete or incomplete paralysis of any nerve.  The specific nerve(s) involved must be identified.  If incomplete paralysis is found, the examiner must state whether the incomplete paralysis is best characterized as mild, moderate, or severe; with the provision that wholly sensory involvement should be characterized as mild, or at most, moderate.  The examiner should also address any functional impairment caused by the neurological abnormalities.

In addition, the examiner should indicate whether the left wrist disability results in limitation of motion of the fingers wrist.  

Finally, the examiner should state whether the left wrist disability results in loss of use of the affected extremity.

The examiner should also comment on functional impairment of the Veteran's service-connected left wrist disability relative to his ability to maintain employment for which his education and occupational experience would otherwise qualify him. 

The examiner is advised that the Veteran is competent to report injuries as well as symptoms, and that his reports must be considered in formulating the requested opinions.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

4.  Following completion of the development requested in paragraph 1, above, schedule the Veteran for a VA examination to evaluate the current severity his service-connected right fifth metacarpal and right middle finger disabilities.  The claims file, to include a copy of this remand, must be provided to and reviewed by the VA examiner in conjunction with the examination.  All necessary diagnostic studies must be conducted to evaluate all orthopedic and neurologic disabilities affecting the right fifth metacarpal and right middle fingers.  The examiner should describe with specificity all symptomatology and functional impairment due to the Veteran's service-connected disabilities.

The examiner is asked to test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing (if applicable), as well as the left fifth metacarpal and left middle finger.  If the examiner is unable to conduct the requested testing, or concludes the requested testing is not necessary, he or she should clearly explain why that is so.  Correia v. McDonald, 28 Vet. App. 158 (2016)

In addition to performing a complete joints examination, the examination shall determine the existence and extent of any neurologic manifestations related to the Veteran's service-connected right fifth metacarpal and right middle finger disabilities.  The examiner must report any neurological complaints or findings attributable to the service-connected right fifth metacarpal and right middle finger disabilities, including any found during any nerve conduction and/or electromyography studies conducted. 

The examiner must specifically state whether any neurologic manifestations found to be related to the Veteran's service-connected right fifth metacarpal and right middle finger disabilities result in complete or incomplete paralysis of any nerve.  The specific nerve(s) involved must be identified.  If incomplete paralysis is found, the examiner must state whether the incomplete paralysis is best characterized as mild, moderate, or severe; with the provision that wholly sensory involvement should be characterized as mild, or at most, moderate.  The examiner should also address any functional impairment caused by the neurological abnormalities.

The examiner should also comment on functional impairment of the service-connected right fifth metacarpal and right middle finger disabilities relative to his ability to maintain employment for which his education and occupational experience would otherwise qualify him.

The examiner is advised that the Veteran is competent to report injuries as well as symptoms, and that his reports must be considered in formulating the requested opinions.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

5.  In accordance with the decision in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), the RO refer to the Director of Compensation Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) the claims for increased ratings based on the collective impact of the Veteran's service-connected disabilities.  

6.  The issue of entitlement to TDIU must be submitted to the Director, Compensation Service, for extraschedular consideration under 38 C.F.R. § 4.16(b) of the TDIU claim for the period prior to September 17, 2007.

7.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. 

8.  Take any appropriate action to develop the claims of increased ratings for post-operative residuals, right knee injury with DJD, and right knee instability.  Then adjudicate the claims and appropriately notify the Veteran and his representative and provide appellate rights.

9.  Readjudicate the Veteran's claims on appeal.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________                 ___________________________
         MICHAEL A. HERMAN                                   CAROLINE B. FLEMING
           Veterans Law Judge,                                              Veterans Law Judge,
      Board of Veterans' Appeals                                   Board of Veterans' Appeals  



_____________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

